COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-175-CV
 
  
TERRY 
WICKER                                                                     APPELLANT
  
V.
  
ARVIN 
INDUSTRIES, INC., BURNS                                            APPELLEES
INTERNATIONAL, 
GENERAL
REFRACTORIES 
COMPANY,
MAREMONT 
CORPORATION,
METROPOLITAN 
LIFE INSURANCE
COMPANY, 
RILEY STOKER
CORPORATION
   
------------
 
FROM 
THE 153RD DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Terry Wicker is attempting to appeal the trial court’s order granting summary 
judgment in favor of appellee Metropolitan Life Insurance Company. Because this 
order is not appealable, we will dismiss the appeal for want of jurisdiction.
        On 
May 19, 2005, we notified Wicker of our concern that this court lacked 
jurisdiction over the appeal because the order is a partial summary judgment 
that does not dispose of all parties in the case and does not appear to be a 
final, appealable interlocutory order. See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 192-93 (Tex. 2001). Additionally, we informed Wicker that the trial 
court had confirmed that no severance order has been signed severing his case 
against Metropolitan Life Insurance Company from his case against the other 
defendants. We also informed Wicker that the appeal was subject to dismissal 
unless he or any party desiring to continue the appeal filed a response with 
this court showing grounds for continuing the appeal. See Tex. R. App. P. 42.3(a). We have not 
received any response.
        Because 
there is no final judgment or appealable interlocutory order, we dismiss this 
case for want of jurisdiction. See Tex. 
R. App. P. 42.3(a); 43.2(f).
   
                                                          PER 
CURIAM
 
 
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
June 23, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.